


Exhibit 10.5

 

AMENDMENT TO THE

2003-2005 EXECUTIVE STRATEGIC INCENTIVE PLAN OF

ALDERWOODS GROUP CANADA INC.

 

This Amendment to the 2003-2005 Strategic Incentive Plan of Alderwoods Group
Canada Inc. (the “Plan”) is made as of July 21, 2005.

 

1.               Paragraph 14 is hereby amended by adding the following at the
end of such paragraph 14:

 

“Notwithstanding anything to the contrary contained in the Plan, the maximum
award pool relating to the Net Debt reduction goals shall be payable by
Alderwoods Group Canada Inc. (“AGCI”) to each participant in accordance with the
terms of the Plan on August 1, 2005.”

 

2.               Paragraph 18 is hereby amended to provide in its entirety:

 

“Any award earned under the Plan will be paid by AGCI in cash.  Such awards will
be paid as follows: (i) with respect to the Net Debt Reduction goals, the
maximum award pool will be paid to the participants on August 1, 2005; and
(ii) with respect to the Net Debt/EBITDA Ratio goals, the applicable award
earned under the Plan will be paid to the participants as soon as possible after
the completion of the Period, but no later than March 15, 2006.  Such payments
will be subject to any federal, provincial, state and local taxes, domestic or
foreign, or other withholdings required by law or regulation.”

 

3.               Paragraph 19 is hereby amended by inserting the phrase
“relating to the Net Debt/EBITDA goals” immediately after the word “pools” in
the first sentence of such paragraph.

 

--------------------------------------------------------------------------------
